In a proceeding pursuant to CPLR article 78 to review an amended determination of the Suffolk County Medical Examiner, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Pastoressa, J), dated November 19, 2012, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioners’ contention, the determination of the Suffolk County Medical Examiner to amend the autopsy report of Taylor Ann Cavaliere by changing the cause of death from accidental to suicide had a rational basis in the record, including the nature of the injuries the Medical Examiner observed and her review of Cavaliere’s text messages (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). Although competing inferences can be made from this record (see Matter of Infante v Dignan, 12 NY3d 336, 341 [2009]), we cannot conclude that the Medical Examiner’s amended determination is arbitrary and capricious.
The petitioners’ contentions that the Medical Examiner was precluded from reopening her determination or that principles of res judicata barred her from amending the autopsy report are without merit (see Matter of Jason B. v Novello, 12 NY3d 107, 113-114 [2009]; Matter of Preston v Coughlin, 164 AD2d 101, 102 [1990]).
The petitioners’ remaining contentions are not properly before this Court.
Accordingly, the Supreme Court properly denied the petition and, in effect, dismissed the proceeding. Skelos, J.E, Dickerson, Chambers and Miller, JJ., concur.